UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 2:20-cv-00031-JRG
Name of party requesting extension: Hon Hai Precision Industry Company Ltd.
Is this the first application for extension of time in this case?                             Yes
                                                                                          ✔ No
            If no, please indicate which application this represents:                     ✔ Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons:                2/17/2021
Number of days requested:                        30 days
                                            ✔ 15 days
                                                 Other _____ days
New Deadline Date:04/26/2021 (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name:         Vincent J. Rubino, III
            State Bar No.: NY Bar No. 4557435
            Firm Name: FABRICANT LLP
            Address:        411 Theodore Fremd Road
                            Suite 206 South
                            Rye, NY 10580

            Phone:        (212) 257-5797
            Fax:    (212) 257-5796
            Email: vrubino@fabricantllp.com
                  A certificate of conference does not need to be filed with this unopposed application.
